Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Regarding 35 USC § 112.
Applicant argues:
Claim 9 was objected to by the Examiner under 35 U.S.C. §112, sixth paragraph, because they recite functions and fail to recite sufficiently define structures, materials or acts to perform the recited functions. Applicant amends claim 9 to overcome these rejections and respectfully request full allowance of claim 9 as amended. It is respectfully submitted that claim 9 as amended does not invoke 35 U.S.C. §112, sixth paragraph.
Examiner replies that:
	Examiner notes there was no claim objects, although the claim was interpreted under 112 6th paragraph. Applicant has amended to remove the interpretation.
Regarding 35 USC § 102/103.
Applicant argues:
Nogami fails to teach at least, as required by the independent claims, determining, by using the environment data, whether a lane change of the ego vehicle from a current lane to an adjacent, additional lane may be safely performed. ATTORNEY DOCKET 8The Examiner in the Office Action referred to paragraphs 67 and 73 of Nogami. However, detecting a vehicle (Nogami, paragraph 67) and determining the approximate distance D to another vehicle (Nogami, paragraph 73) is not the same than the task of determining, whether a lane change to an adjacent lane may be safely performed, as required by the claim language. Calculating distances to other vehicles may perhaps be conducted as an intermediate step towards determining if a lane change may be safely performed, however, the latter requires a decision as to it is safe or not. Nogami fails to teach and fairly suggest doing so. 
Examiner replies that:
Applicants arguments are not found persuasive. Applicant argues the determination requires a decision. Nogami outputs information based on the distances, such as colors ([0205] Further, in the above embodiments, depending on the distance to other vehicles, for example, as the distance gets closer, the color of the superimposed image may sequentially change to the color such as blue, yellow, and red. ), which is an indication of whether the lane change may safely be performed. The claim does not require a specific “safe” or “not safe” value.
Applicant argues:
Although Applicant traverses the rejections of the Office Action under 35 U.S.C. §102(a)(1) and 35 U.S.C. §103, claim amendments are presented herewith to expedite the procedure and to allow for a timely allowance. It is however noted that these amendments are only provided to expedite the procedure. Applicant retains all rights to proceed with claims on any originally taught subject matter in this or a number of continuing applications. 
Nogami also fails to teach or fairly suggest at least that the driver information display does not include an output of a video image that is detected by a camera of the ego vehicle. See present application, page 9, first full paragraph. 
Nogami instead teaches superimposing additional data with video, obtained from cameras 112L and 112R. Nogami, paragraph 65 - 75. Note, that the text passage discusses two cases, namely a first case in which another vehicle is not detected and a second case, in which another vehicle is detected. In the first case, the image is displayed 'as is'. Nogami, paragraph 70. In the second case, a superimposed image is generated. Nogami, paragraphs 74-76. 
Examiner replies that:
Applicant has amended the claims to change the scope since the previous action. The amendment(s) necessitate new ground(s) of rejection and are rejected in detail under the § 102/103 headings below.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Nogami U.S. Patent/PG Publication 20110293145 in view of Seder U.S. Patent/PG Publication 20100289632.
Regarding claim 1:
 A method for operating a driver information system in an ego vehicle (Nogami [0064] FIG. 3 is a flowchart showing an operation of drive support apparatus 100).
 comprising: 
 detecting environment data in an environment of the ego vehicle (Nogami [0066] In step S2, distance measuring section 120 measures the distance by generating the distance image based on the stereo image.[0067] In step S3, vehicle detecting section 130 detects a vehicle (that is, another vehicle) based on the distance measuring result and checks whether or not a vehicle has been detected.).
 determining, by using the environment data, whether a lane change of the ego vehicle from a current lane to an adjacent, additional lane may be safely performed (Nogami [0067] In step S3, vehicle detecting section 130 detects a vehicle (that is, another vehicle) based on the distance measuring result and checks whether or not a vehicle has been detected.)(Nogami [0073] In step S4, superimposed image generating section 140 calculates the distance of the subject vehicle length unit based on the subject vehicle length information stored in subject vehicle length information storage section 150 and the distance to another vehicle. For example, if d1 [m] is defined as the distance from camera 112R to the vehicle's rear end, d2 [m] as the distance to another vehicle, and L [m] as the subject vehicle length, the approximate distance D of the subject vehicle length unit from the subject vehicle's rear end to another vehicle is represented by the following equation 1.)(Nogami [0205] Further, in the above embodiments, depending on the distance to other vehicles, for example, as the distance gets closer, the color of the superimposed image may sequentially change to the color such as blue, yellow, and red. ).
 generating and outputting a driver information display (Nogami [0074] In step S5, superimposed image generating section 140 generates the superimposed image using the distance D. Specifically, the superimposed image in which a maximum of ([N]+1) lines including a reference line of the subject vehicle's rear end are used is generated.).
 wherein the driver information display comprises a graphic adjacent lane object that represents the adjacent, additional lane (Nogami [0078] As illustrated in FIG. 4, on display screen 200 of display section 170 (FIG. 1), side rear image 210 in which the right side rear is viewed from the subject vehicle, another vehicle 114 inside side rear image 210, and superimposed image 220 are synthesized and displayed.).
 wherein the adjacent lane object has a graphic depiction feature that is generated according to whether the lane change may be safely performed (Nogami [0205] Further, in the above embodiments, depending on the distance to other vehicles, for example, as the distance gets closer, the color of the superimposed image may sequentially change to the color such as blue, yellow, and red. Further, the relative speed of other vehicles may be calculated based on a temporal change of the distance of another vehicle, and depending on the relative speed of other vehicles, for example, as the relative speed increases, the color of the superimposed image may sequentially change to the color such as blue, yellow, and red. Further, a degree of urgency can be conveyed by changing the color of the superimposed image similarly by a combination of the distance and the relative speed.).
Nogami does not teach  information overlay not on a video. In a related field of endeavor, Seder teaches:
determining, by using the environment data, whether a lane change of the ego vehicle from a current lane to an adjacent, additional lane may be safely performed (Seder [0181] simple arrow may be discreetly displayed upon the HUD to convey that no threat is anticipated to forestall the maneuver. However, in the instance, as depicted in FIG. 34, where a vehicle is positioned in the neighboring lane posing a threat of collision if a lane change is executed, the graphic may be changed to indicate a message to stop the lane change, for example by flashing the indicator, changing the indicator to red, putting a cross-out/prohibited graphic over the indicator, or any other acceptable display method to indicate alarm to the viewer.)
the driver information display does not include an output of a video image that is detected by a camera of the ego vehicle (Seder [0052] An exemplary EVS includes a wide field of view, full windscreen (HUD), a substantially transparent screen including functionality to display graphical images projected thereupon; a HUD image engine including a laser or lasers capable of projecting images upon the windscreen; input sources deriving data concerning the operating environment of the vehicle;)
Therefore, it would have been obvious before the effective filing date of the claimed invention to project on a window as taught by Seder. The rationale for doing so would have been that it is a simple substitution of media to overlay, where Nogami obtains information and generates an overlay for a video, and Seder obtains information and generates an overlay on a transparent display, where the end result is showing the same information on top of the same road, merely doing it directly instead of a video intermediary . Therefore it would have been obvious to combine Seder with Nogami to obtain the invention.
Regarding claim 2:
 The method of claim 1, has all of its limitations taught by Nogami. Nogami further teaches  further comprising: 
 determining a position of the ego vehicle and determining, by using  (Nogami [0106] That is, superimposed image generating section 140 positions the subject vehicle symbol in the front, delimits the rear space by the length of the subject vehicle, and generates symbols of other vehicles according to the distance to other vehicles in an adjacent lane. Through this configuration, since a positional relationship of a vehicle can be intuitively learned in the transverse direction with respect to the moving direction, the distance between vehicles can be more intuitively recognized.).
Nogami does not teach  map data. In a related field of endeavor, Seder teaches:
determining a position of the ego vehicle and determining, by using map data, whether the lane change may be safely performed (Seder [0052] For example, a vision or camera system is useful to various EVS applications that will be discussed. However, it will be appreciated that an exemplary EVS system can operate without a vision system, for example, providing information available from only a GPS device, 3D map database, and in-vehicle sensors)(Seder [0157] For example, if visual data places the vehicle in a left hand lane of a three-lane-road and utilizing the upcoming exit will require two lane changes, the information indicating the upcoming exit can be identified as critical information warranting a graphical display or an increased urgency in a graphical display upon the HUD. In the same circumstances, upon monitoring visual information indicating the car to be in the right hand lane corresponding to the exit and vehicle information indicating that the vehicle's right turn blinker has been activated, the information indicating the upcoming exit can be determined to be non-critical information not warranting graphical display or only minimal display upon the HUD. Additionally, object tracking, weather, visibility, or other sources of information can be used to affect how and when to display navigational aids.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to use position and map data as taught by Seder. The rationale for doing so would have been that it is a simple substitution where Nogami uses visual sensors to determine it is safe, and Seder uses visual sensors or can use GPS with a 3D map database for determining if it is safe, where the end result for both is providing lane change information. Therefore it would have been obvious to combine Seder with Nogami to obtain the invention.
Regarding claim 3:
 The method of claim 1, has all of its limitations taught by Nogami. Nogami further teaches  wherein the environment data are detected using sensors of the ego vehicle (Nogami [0053] Distance measuring section 120 calculates the distance of each of the pixels inside an image based on a stereo image including two images captured by imaging section 110. As a distance measuring algorithm using a stereo image, sum of absolute difference (SAD) or sum of squared difference (SSD), normalized cross-correlation (NCC), or the like is used.).
Regarding claim 4:
 The method of claim 1, has all of its limitations taught by Nogami. Nogami further teaches  wherein the graphic depiction feature of the adjacent lane object relates to one or more of a  (Nogami [0205] Further, in the above embodiments, depending on the distance to other vehicles, for example, as the distance gets closer, the color of the superimposed image may sequentially change to the color such as blue, yellow, and red. Further, the relative speed of other vehicles may be calculated based on a temporal change of the distance of another vehicle, and depending on the relative speed of other vehicles, for example, as the relative speed increases, the color of the superimposed image may sequentially change to the color such as blue, yellow, and red. Further, a degree of urgency can be conveyed by changing the color of the superimposed image similarly by a combination of the distance and the relative speed.).
Regarding claim 5:
 The method of claim 1, has all of its limitations taught by Nogami. Nogami does not teach  traffic signs. In a related field of endeavor, Seder teaches:
wherein the driver information display furthermore comprises a graphic traffic sign object wherein the traffic sign object is arranged on the lane object or at its edge (Seder Different graphics or text may be used to describe different behaviors or characteristics of the pedestrian, in accordance with methods described above. Sign 214, depicted in FIG. 32, is not visible in FIG. 33 due to fog 221. However, speed limits for stretches of road are knowable through other means, for example, through GPS devices in accordance with 3D maps. Vehicle speed indicator 234 provides a listing of current vehicle speed and of the speed limit for the road currently being traveled upon.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to include traffic signs as taught by Seder. The motivation for doing so would have been to provide addition information to the driver. Therefore it would have been obvious to combine Seder with Nogami to obtain the invention.
Regarding claim 6:
 The method of claim 1, has all of its limitations taught by Nogami. Nogami further teaches  wherein the adjacent lane object is generated so that it corresponds to a perspective depiction of a course of the road lying in front of the ego vehicle, (Nogami [0186] FIGS. 17A to 17C illustrate an example of a case where a vehicle is present at the right front position of the subject vehicle.)
 
Nogami does not teach  curves. In a related field of endeavor, Seder teaches:
wherein the adjacent lane object is generated so that it corresponds to a perspective depiction of a course of the road lying in front of the ego vehicle, (Seder Fig. 33)
 and comprises a radius of curvature such that the actual radius of curvature of a curve of the course of the road is output (Seder [0136] The vehicle pose localization module inputs the lane geometry from the map geometry model module, GPS coordinates from a GPS device, and camera data from a vision subsystem and outputs an estimated vehicle position in relation to the lane geometry in the area of the vehicle. This vehicle position in relation to the lane geometry or the arc can be described as an arc length parameter (s.sub.m). The curvature estimation module inputs camera data, vehicle kinematics data, such as vehicle speed and yaw rate, from vehicle sensors, and s.sub.m and outputs a curvature (K) or a measure of a curve in the road at the location of the vehicle. Finally, the vehicle lateral tracking module inputs camera data, vehicle kinematics data, and K and outputs data regarding the position of the vehicle with respect to the center of the current lane and the angular orientation of the vehicle with respect to the present forward direction of the lane.)(Seder [0180] Additionally, a recommended change in speed or some other indicator of the severity of the curve could be indicated either in text 237 or in combination with the graphics of curved sections 236.)
Therefore, it would have been obvious before the effective filing date of the claimed invention to account for curves as taught by Seder. The motivation for doing so would have been to accurately reflect the road conditions. Therefore it would have been obvious to combine Seder with Nogami to obtain the invention.
Regarding claim 7:
 The method of claim 1, has all of its limitations taught by Nogami. 000 further teaches  further comprising: 
 determining a radius of curvature of a curve lying in front of the ego vehicle (Seder [0136] The vehicle pose localization module inputs the lane geometry from the map geometry model module, GPS coordinates from a GPS device, and camera data from a vision subsystem and outputs an estimated vehicle position in relation to the lane geometry in the area of the vehicle. This vehicle position in relation to the lane geometry or the arc can be described as an arc length parameter (s.sub.m). The curvature estimation module inputs camera data, vehicle kinematics data, such as vehicle speed and yaw rate, from vehicle sensors, and s.sub.m and outputs a curvature (K) or a measure of a curve in the road at the location of the vehicle. Finally, the vehicle lateral tracking module inputs camera data, vehicle kinematics data, and K and outputs data regarding the position of the vehicle with respect to the center of the current lane and the angular orientation of the vehicle with respect to the present forward direction of the lane.)
 detecting movement data of the ego vehicle (Seder [0186] vehicle information from exemplary vehicle speed sensor 130).
 determining a criticality by using the detected movement data and the detected radius of curvature  and generating a graphic lane object with a highlight feature that is generated depending on the determined criticality  (Seder [0180] Additionally, a recommended change in speed or some other indicator of the severity of the curve could be indicated either in text 237 or in combination with the graphics of curved sections 236.)
Regarding claim 8:
 The method of claim 7, has all of its limitations taught by Nogami in view of Seder. Seder further teaches  further comprising: 
 detecting road surface properties and determining the criticality by using the detected road surface features (Seder [0192] In another embodiment, programming can be utilized to identify the location of a clear path, for example, analyzing sequences of images of a road surface to identify the location of a lane or of objects, weather related obstacles, or other objects of interest within a lane. Different features upon a road surface such as reflective lane markers, water puddles, and retreaded tire debris exhibit different infrared properties, and infrared light from the features can be used to specifically call out features upon the road surface or to project lane constraint boundaries upon the head up display describing for the operator an advised clear path of travel.). Further road curvature may be a road surface feature.
Therefore, it would have been obvious before the effective filing date of the claimed invention to indicate surface obstacles as taught by Seder. The motivation  for doing so would have been to provide additional driving condition information to improve safety of user. Therefore it would have been obvious to combine Seder with Nogami to obtain the invention.
Regarding claim 9:
The claim is a/an parallel version of claim 1. As such it is rejected under the same teachings.
Regarding claim 10:
 The driver information system of claim 9, has all of its limitations taught by Nogami. Nogami further teaches  further comprising a display comprises a field-of-vision display for outputting the driver information display (Nogami [0058] Display section 170 is a display device or the like installed in the vehicle and displays an image generated by display image generating section 160. Display section 170 is installed at the position where the driver's field of front vision is not obstructed. As the display device, a liquid crystal display (LCD), a light-emitting display such as an organic electro-luminescent display(OELD), a vacuum fluorescent display(VFD), a laser display, and a head-up display (HUD) in which an optical system and a combiner (a screen displaying virtual and actual images at the same distance) are combined with the above mentioned display devices may be used.).
Regarding claim 11:
The claim is a/an parallel version of claim 3. As such it is rejected under the same teachings.
Regarding claim 12:
The claim is a/an parallel version of claim 4. As such it is rejected under the same teachings.
Regarding claim 13:
The claim is a/an parallel version of claim 4. As such it is rejected under the same teachings.
Regarding claim 14:
The claim is a/an parallel version of claim 5. As such it is rejected under the same teachings.
Regarding claim 15:
The claim is a/an parallel version of claim 5. As such it is rejected under the same teachings.
Regarding claim 16:
The claim is a/an parallel version of claim 5. As such it is rejected under the same teachings.
Regarding claim 17:
 The claim is a/an parallel version of claim 6. As such it is rejected under the same teachings.
Regarding claim 18:
 The claim is a/an parallel version of claim 6. As such it is rejected under the same teachings.
Regarding claim 19:
The claim is a/an parallel version of claim 6. As such it is rejected under the same teachings.
Regarding claim 20:
The claim is a/an parallel version of claim 6. As such it is rejected under the same teachings.
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov. The examiner can normally be reached on 8:30am-5:00pm est Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON A PRINGLE-PARKER/
Primary Examiner, Art Unit 2616